DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chou et al. (Journal of Bioscience and Bioengineering, Vol. 95, No. 4, 2003, pages 405-408) in view of Kirpotin (US Patent 6,110,491).
Chou et al. (hereafter referred to as Chou) is drawn to an irinotecan liposome and a method of preparing such a liposome via gradient loading, as of Chou, title and abstract. Chou teaches loading with dextran sulfate. 
Chou does not teach polyphosphate with 13-18 phosphate units. 
Kirpotin teaches a liposome composition comprising an encapsulated active compound, as of Kirpotin, title and abstract. Said liposome may be loaded with polyphosphate with 13-18 phosphate units, as of Kirpotin, column 13, Example 4, reproduced below.

    PNG
    media_image1.png
    422
    427
    media_image1.png
    Greyscale

Kirpotin also teaches a polyphosphate as a replacement for a polysulfate, as of Kirpotin, column 2 line 66 to column 3 line 5.
Kirpotin does not teach irinotecan.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the sodium polyphosphate of Kirpotin in place of the dextran sulfate of Chou to have been used in the liposome of Chou. Chou is drawn to a liposome comprising irinotecan and dextran sulfate, wherein dextran sulfate is used for gradient loading. Chou teaches that polyphosphate with 13-18 phosphate units is also useful with liposomes, apparently for gradient loading. As such, the skilled artisan would have been motivated to have substituted polyphosphate with 13-18 phosphate units, as of Kirpotin, in place of the dextran sulfate of Chou in order to have predictably provided gradient loading with a reasonable expectation of success.

                
                    
                        
                            
                                
                                    0.254
                                     
                                    m
                                    g
                                     
                                    a
                                    c
                                    t
                                    i
                                    v
                                    e
                                
                                
                                    1
                                     
                                    m
                                    g
                                     
                                    l
                                    i
                                    p
                                    i
                                    d
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    1
                                     
                                    m
                                    m
                                    o
                                    l
                                     
                                    a
                                    c
                                    t
                                    i
                                    v
                                    e
                                
                                
                                    586
                                     
                                    m
                                    g
                                     
                                    a
                                    c
                                    t
                                    i
                                    v
                                    e
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    790.1
                                     
                                    m
                                    g
                                     
                                    l
                                    i
                                    p
                                    i
                                    d
                                
                                
                                    1
                                     
                                    m
                                    m
                                    o
                                    l
                                     
                                    l
                                    i
                                    p
                                    i
                                    d
                                
                            
                        
                    
                    ≈
                    0.342
                    
                        
                            m
                            m
                            o
                            l
                             
                            i
                            r
                            i
                            n
                            o
                            t
                            e
                            c
                            a
                            n
                        
                        
                            m
                            m
                            o
                            l
                             
                            l
                            i
                            p
                            i
                            d
                        
                    
                
            
This value of 0.342 moles of irinotecan per moles of lipid is within the claimed range of 0.15:1 to 1.5:1 of irinotecan to total lipids by molar ratio.
As to claim 22, Chou teaches the following, as of page 406, right column, top paragraph.

    PNG
    media_image2.png
    176
    544
    media_image2.png
    Greyscale

The EPC, HSPC, and DSPC are understood to read on the required lecithin, as phosphatidylcholine and lecithin are synonyms. Chou also teaches cholesterol as of the above-reproduced text.
As to claims 23-24, Chou teaches the following, as of page 406, right column, figure 1, reproduced below.

    PNG
    media_image3.png
    419
    459
    media_image3.png
    Greyscale

Chou teaches a 100:30 ratio of DSPC to cholesterol in the above-reproduced chart. It is unclear whether this ratio would have been a mass ratio or a mole ratio. Nevertheless, even if, purely en arguendo, the ratio of DSPC to cholesterol in Chou differs from the claimed ratio, this is insufficient to overcome the applied obviousness rejection. This is because generally, differences in concentration between the prior art and claimed invention will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, no such evidence of criticality appears to have been presented. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of the instant claims are a liposome comprising phosphatidylcholine, cholesterol, and 
As to claims 25-27, Chou teaches DSPE-PEG2000, as of Chou, page 406, right column, first full paragraph, reproduced above. This reads on the requirements of these claims.
As to claims 28-29, Chou teaches DSPC, cholesterol, and DSPE-PEG2000, as explained above. It would not have been obvious for the skilled artisan to have optimized the concentrations of these ingredients to have achieved the claimed concentrations.
As to claims 30-31, these claims are drawn to specific ratios of irinotecan to encapsulating agent, which is polyphosphate in the case of the instant claims. Chou provides teachings on page 407, left column, bottom paragraph, and page 407, figure 4, which would appear to motivate the skilled artisan to have varied the concentration of dextran sulfate, which would have resulted in the ratio of irinotecan with respect to dextran sulfate having been varied. As it would have been obvious for the skilled artisan to have substituted polyphosphate in place of dextran sulfate, the skilled artisan would have similarly been motivated to have modified the ratio of irinotecan to polyphosphate. As such, the ratio of irinotecan to gradient loading material appears to be a result effective variable. The presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process; see MPEP 2144.05(II)(B), last line of last paragraph in section.


Examiner’s Suggestion - Claim Amendment to Overcome Applied Rejection
The examiner provides the following suggestion regarding an examiner-proposed claim amendment to overcome the applied obviousness rejection.

Claim 21 (Proposed Amendment): A pharmaceutical composition comprising irinotecan liposomes encapsulating irinotecan and a polyphosphate having 13-18 phosphate units per polyphosphate molecule, said composition having a [[ ]] mass ratio of irinotecan to total lipids entrapped in the liposome ranging from [[ ]] 0.35 mg irinotecan per mg lipid to 0.65 mg irinotecan per mg lipid.

The proposed examiner’s amendment appears to be supported in the manner required by 35 U.S.C. 112(a) as of the instant specification, pages 33-34, paragraph 0109, relevant text reproduced below from page 34.

    PNG
    media_image4.png
    82
    621
    media_image4.png
    Greyscale

That the active agent (in this case irinotecan) is entrapped in the liposome is evidenced as of page 33, paragraph 0109. The term “entrapped” is understood by the examiner to have the same meaning as the term “encapsulated.”
The “entity” in the above-reproduced text refers to the therapeutic active agent, which in this case is irinotecan.

The examiner further takes the position that it would not have been prima facie obvious for the skilled artisan to have optimized the composition of Chou to have encapsulated the amount of irinotecan recited by the claims of the proposed amendment. Even if, purely en arguendo, the skilled artisan would have been motivated to have modified Chou to have added more irinotecan, there would have been no reasonable expectation that the additionally added irinotecan would have been successfully encapsulated by the liposome. Chou appears to teach that 0.254 mg irinotecan per mg lipid is the maximum encapsulation level of irinotecan achievable, as of Chou, page 407, right column, last full paragraph. As such, there would have been no expectation that increasing the encapsulated amount of irinotecan would have been possible based upon the teachings of Chou. As applicant has encapsulated a greater amount of irinotecan than what was envisioned by Chou, the proposed examiner’s amendment would appear to overcome the applied obviousness rejection.
The examiner clarifies that the proposed examiner’s amendment, while sufficient to overcome the applied obviousness rejection, is not sufficient to overcome the applied double patenting rejections set forth below. 

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,350,201 in view of Kirpotin (US Patent 6,110,491).
Claims 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,413,510 in view of Kirpotin (US Patent 6,110,491).
The instant claims are drawn to a composition comprising liposomes comprising irinotecan and a polyphosphate having 13-18 phosphate units. The claims require a range of irinotecan to total lipids of 0.15:1 to 1.5:1.
The conflicting claims are drawn to a composition comprising liposomes comprising irinotecan and either triphosphate (in the ‘510 patent) or pyrophosphate (in the ‘201 patent). The claims require a range of irinotecan to total lipids of 0.15:1 to 1.5:1.

Kirpotin teaches a liposome composition comprising an encapsulated active compound, as of Kirpotin, title and abstract. Said liposome may be loaded with polyphosphate with 13-18 phosphate units, as of Kirpotin, column 13, Example 4, reproduced below.

    PNG
    media_image1.png
    422
    427
    media_image1.png
    Greyscale

Kirpotin also teaches a polyphosphate as of column 4 lines 20-34, reproduced below.

    PNG
    media_image5.png
    269
    421
    media_image5.png
    Greyscale

Kirpotin does not teach irinotecan.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the polyphosphate with 13-18 phosphate units of irinotecan in place of the triphosphate or polyphosphate of the conflicting claims to be combined with irinotecan in the liposome of the conflicting claims. Both polyphosphate, triphosphate, and pyrophosphate appear to comprise multiple repeating phosphate units. As such, these phosphates would have been useful for loading an active agent such as irinotecan. As such, the skilled artisan would have been motivated to have substituted the polyphosphate of Kirpotin with 13-18 phosphate units in place of the triphosphate or pyrophosphate of the conflicting claims in order to have predictably loaded the irinotecan of the conflicting claims into the liposome of the conflicting claims with a reasonable expectation of success. The simple substitution of one element (polyphosphate with 13-18 units) in place of another (triphosphate or pyrophosphate) to achieve predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale B.


Claims 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 8,147,867 in view of Kirpotin (US Patent 6,110,491).
Claims 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,329,213 in view of Kirpotin (US Patent 6,110,491).
Claims 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,703,181 in view of Kirpotin (US Patent 6,110,491).
Claims 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,658,203 in view of Kirpotin (US Patent 6,110,491).
Claims 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,992,970 in view of Kirpotin (US Patent 6,110,491).
Claims 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 9,737,528 in view of Kirpotin (US Patent 6,110,491).
Claims 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,717,723 in view of Kirpotin (US Patent 6,110,491).
Claims 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,724,303 in view of Kirpotin (US Patent 6,110,491).
Claims 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,730,891 in view of Kirpotin (US Patent 6,110,491).
Claims 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,782,349 in view of Kirpotin (US Patent 6,110,491).
Claims 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,722,508 in view of Kirpotin (US Patent 6,110,491).
Claims 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,052,079 in view of Kirpotin (US Patent 6,110,491).
Claims 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,456,360 in view of Kirpotin (US Patent 6,110,491).
Claims 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,993,914 in view of Kirpotin (US Patent 6,110,491).
Claims 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,071,726 in view of Kirpotin (US Patent 6,110,491).
Claims 21-31 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-159 of copending Application No. 17/325,337 in view of Kirpotin (US Patent 6,110,491). This is a provisional nonstatutory double patenting rejection.
The instant claims are drawn to a composition comprising liposomes comprising irinotecan and a polyphosphate having 13-18 phosphate units. The claims require a range of irinotecan to total lipids of 0.15:1 to 1.5:1.
The conflicting claims in all of the above applications are drawn to compositions or methods involving compositions comprising liposomes with irinotecan as the active agent and either sucrose octasulfate or inositol hexaphosphate in combination therewith.
The conflicting claims appear to differ from the instantly claimed invention because the conflicting claims do not require polyphosphate. The inositol hexaphosphate in the conflicting claims does not read on the claimed polyphosphate because the inositol hexaphosphate has only six phosphate units, whereas the instant claims require 13-18 phosphate units.
Kirpotin teaches a liposome composition comprising an encapsulated active compound, as of Kirpotin, title and abstract. Said liposome may be loaded with polyphosphate with 13-18 phosphate units, as of Kirpotin, column 13, Example 4, reproduced below.

    PNG
    media_image1.png
    422
    427
    media_image1.png
    Greyscale

Kirpotin also teaches a polyphosphate as of column 4 lines 20-34, reproduced below.

    PNG
    media_image5.png
    269
    421
    media_image5.png
    Greyscale

Kirpotin does not teach irinotecan.

With regard to the ‘726 patent, there do not appear to be common inventors between the ‘726 patent and the instant application. However, the ‘726 patent appears to have a common assignment with the instant application. As such, the double patenting rejection over the ‘726 patent is understood to be proper.


Additional Cited Art
As an additional relevant reference, the examiner cites Rahman et al. (WO 03/030864 A1). Rahman et al. (hereafter referred to as Rahman) is drawn to a 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612